Citation Nr: 1132770	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-13 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was previously before the Board in July 2010 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's July 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in April 2011, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is currently service-connected for psychoneurosis, gastrointestinal disturbance, evaluated as 10 percent disabling.  The appellant's symptoms at the time he was granted service connection included episodes of vomiting.  (See August 1950 VA examination report).  The Joint Motion noted that the appellant had several gastrointestinal related diagnoses during the period on appeal, and found that the Board should have considered whether the appellant should be rated for any of the other gastrointestinal conditions.  The Joint Motion specifically noted that the appellant had been diagnosed with gastroesophageal reflux disease (GERD), a hiatal hernia, gastrointestinal bleeding due to diverticulitis, and irritable bowel syndrome.  The Board notes that the appellant was not diagnosed with a hiatal hernia during the period on appeal.  A June 2006 Fostoria Hospital record notes that the appellant had a history of a hiatal hernia in June 2002.  (See also June 2002 Fostoria Hospital record).  However, the June 2006 Fostoria Hospital record reflects that the appellant has been diagnosed with GERD.  A December 2006 Fostoria Hospital record indicates that the appellant had lower gastrointestinal bleeding and extensive diverticular disease, and an April 2008 VA treatment record reflects that the appellant had irritable bowel syndrome and GERD.   

It is not clear from the evidence of record whether any of the other diagnosed gastrointestinal conditions are related to the appellant's service-connected psychoneurosis, gastrointestinal disturbance, which was diagnosed in 1950.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  Thus, the case must be remanded for a VA examination to determine whether any of the appellant's later-diagnosed gastrointestinal conditions, to include GERD, gastrointestinal bleeding due to diverticulitis, irritable bowel syndrome and a hiatal hernia, are related to the appellant's service-connected psychoneurosis, gastrointestinal disturbance.  

Additionally, in a May 2011 letter, the appellant stated that he avoids foods because he often gets sick and throws up until nothing is left.  He reported that he always ends up going to the hospital to get medication and fluids to help his dehydration, and that he is weak for days afterwards.  At the November 2007 VA examination, the appellant reported that he had not experienced vomiting since February 2007.  The appellant's May 2011 letter suggests that he may currently experience vomiting, indicating his disability may have worsened.  A June 2011 statement from the appellant's wife also suggests that the appellant continues to experience symptoms of vomiting, which she notes are now controlled faster due to new nausea medications.  As there is evidence that appellant's service-connected disability may have worsened since the last examination, a new VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the appellant for a VA examination to determine the following:

* Identify and describe the current symptoms of the appellant's service-connected psychoneurosis, gastrointestinal disturbance, to include any of the following symptoms: frequent episodes of bowel disturbance with abdominal distress, constipation, adhesions of the peritoneum, colic distention, nausea, vomiting, colitis, malnutrition, anemia, persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, arm or shoulder pain, material weight loss, hematemesis and/or melena with moderate anemia.  

* Identify all of the appellant's current gastrointestinal conditions, to include GERD, diverticulitis, irritable bowel syndrome, and/or a hiatal hernia, and fully describe all of the symptoms of the conditions.  

* Provide an opinion, based on review of the evidence of the record, including the appellant's self-reported history and physical examination, as to whether it is at least as likely as not that: (1) any current gastrointestinal condition identified during the examination; (2) GERD; (3) diverticulitis; (4) irritable bowel syndrome; or (5) a hiatal hernia (See June 2006 and December 2006 Fostoria Hospital records, and April 2008 VA treatment record), is part of his service-connected psychoneurosis, gastrointestinal disturbance, or is caused or made worse by the service-connected psychoneurosis, gastrointestinal disturbance.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



